íjí # $ í|i Hí
It was stipulated and agreed that the petitioner suffered an injury by accident arising out of and in the course of her employment with the respondent on April 5th, 1927; that the wages received were $12 per week, and that the only *935thing to dispute in this case was the extent of permanent disability of the right hand.
The petitioner testified on her own behalf and also called to testify Mrs. DeYoung and Dr. Dietrich and Dr. Silver-stein, and on behalf of the respondent, Dr. Avidan and .Dr. Ruoff were called to testify. Although the doctors for the petitioner gave as their opinion that there was a disability of twenty-five to thirty per cent, of permanent loss of use of the right arm, they admitted that they had had very little experience in estimating disability percentages under the terms of the Compensation law. On the other hand, respondent’s Dr. Ruoff had estimated the disability in numerous cases and Dr. Avidan had examined the petitioner on behalf of the state compensation board at the informal hearing, and their estimate was a five per cent, loss of use of the right hand. After personally examining and testing the grip of the right hand of the petitioner I have come to the conclusion that the estimate made by the doctors for the respondent is correct, and therefore I find that the petitioner is suffering from a permanent disability of five per cent, loss of use of the right hand, entitling the petitioner to seven and one-half weeks’ compensation at the rate of ,$8 per week, all of which has already been paid by the respondent.
Accordingly, I hereby order that the respondent pay to the petitioner seven and one-half weeks’ compensation for permanent disability to the right hand at the rate of $8 per week, based on five per cent, permanent loss of use of the right hand, all of which has already been paid by the respondent. I further order that no costs or counsel fee be affixed against either party.
Charles E. Corbin, Deputy Commissioner.